                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA



LIBERTY MUTUAL FIRE INSURANCE COMPANY                           CIVIL ACTION

v.                                                              NO. 19-48

BERNHARD MCC, LLC, ET AL.                                       SECTION "F"



                                 ORDER AND REASONS

        Before   the   Court     are    two   motions   by   Reliance   Worldwide

Corporation: (1) Rule 12(b)(6) motion to dismiss Liberty Mutual’s

First amended complaint; and (2) Rule 12(b)(6) motion to dismiss

Bernhard MCC, LLC’s cross-claim; RWC seeks dismissal of some, but

not all, of Liberty Mutual’s claims and BMCC’s cross-claims.                   For

the reasons that follow, the motions are GRANTED.

                                       Background

        This litigation stems from a water intrusion that damaged the

ACE Hotel in New Orleans.

        On August 13, 2017, several ACE Hotel rooms and their contents

were     allegedly     damaged    when    a   water   pipe   fitting    ruptured. 1

Liberty Mutual Fire Insurance Company issued a policy of property

insurance in favor of the ACE Hotel at 600 Carondelet Street.                  The



1
    This factual summary is drawn from the amended complaint.
                                   1
policy obliges Liberty Mutual to pay proceeds for any losses

attributable to water damage. 2 Claiming that certain pipe fittings

failed causing the August 13 water intrusion, Liberty Mutual Fire

Insurance     Company    sued,   in   state   court,     Reliance     Worldwide

Corporation (the pipe fitting manufacturer), Bernhard MCC, LLC

(the   pipe    fitting   installer    and   servicer),    as   well   as   their

insurers, ABC Insurance Company, Inc. and The Travelers Indemnity

Company.      Liberty Mutual, as subrogee of the ACE Hotel, seeks to

recover the proceeds in property damage it paid plus court costs

and expert fees.

       Reliance Worldwide Corporation (RWC) removed the lawsuit to

this Court, invoking the Court’s diversity jurisdiction.               Bernhard

MCC, LLC (BMCC) answered the plaintiff’s complaint and filed a

crossclaim against RWC, alleging that RWC’s plumbing fittings

(called Sharkbite Push-fit Connection Systems) were unreasonably

dangerous in construction or composition, unreasonably dangerous

in design, unreasonably dangerous in the failure to conform to

express warranties, and that RWC failed to warn (or insufficiently

warned) that the design would (and did) cause damage; all theories

of relief arising under the Louisiana Products Liability Act.               RWC

moved to dismiss the plaintiff’s state court petition, and, in


2
 The policy provides coverage in favor of Avenue Capital Group,
LLC, which owns the ACE Hotel.
                               2
response, the plaintiff moved to amend its state court petition.

On February 20, 2019, the Court granted RWC’s motion to dismiss,

dismissing the plaintiff’s claims without prejudice, and the Court

granted the plaintiff’s motion to amend its complaint.                     RWC now

moves to dismiss for failure to state a claim Liberty Mutual’s

construction or composition defect theory of recovery; RWC also

now moves to dismiss for failure to state a claim BMCC’s cross-

claim    alleging    as   theories   of       LPLA   recovery   construction    or

composition defect and breach of express warranty.

                                      I.


        Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted.              Such a motion is rarely

granted because it is viewed with disfavor.               See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

        Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a "short and plain statement of the claim

showing that the pleader is entitled to relief."                     Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009)(citing Fed. R. Civ. P. 8).

"[T]he    pleading    standard   Rule         8   announces   does   not   require
                                          3
'detailed    factual   allegations,'        but   it   demands   more   than    an

unadorned, the-defendant-unlawfully-harmed-me accusation." Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

     In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”            See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012)(en banc)).        But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.     Id. at 502-03 (citing Iqbal, 556 U.S. at 678).

     To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

(5th Cir. 2009)(quoting Iqbal, 556 U.S. at 678)(internal quotation

marks omitted). “Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if

doubtful in fact).”        Twombly, 550 U.S. at 555 (citations and

footnote omitted).        “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable    inference    that   the       defendant    is   liable    for    the

                                        4
misconduct alleged.”      Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”).    This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”    Id. at 679.     “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).        “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”         Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

                                     II.
                                      A.

     The   LPLA   provides    “the    exclusive    remedy   for   products

liability suits” under Louisiana law.             See Demahy v. Schwarz

Pharma, Inc., 702 F.3d 177, 182 (5th Cir. 2012); see also La. R.S.

§ 9:2800.52 (the LPLA provides “the exclusive theories of liability

for manufacturers for damage caused by their products.”).               To

maintain a products liability action under the LPLA, a claimant

must establish four elements: the defendant is the manufacturer of

                                      5
the product; the claimant’s damage was proximately caused by a

characteristic     of    the   product;      this     characteristic          made   the

product unreasonably dangerous; and the claimant’s damage arose

from   a   reasonably     anticipated        use    of    the    product.        Id.   §

9:2800.54(A).      The      characteristic         that      makes      the     product

unreasonably dangerous must exist at the time the product left

control of the manufacturer. Id.              And, a product is unreasonably

dangerous “if and only if” it is so: 1) in construction or

composition; 2) in design; 3) because of an inadequate warning; or

4) because it does not conform to an express warranty. La. R.S. §

9:2800.54(B)(1-4).        The LPLA thus limits the plaintiff to these

four theories of recovery.

                                        B.

       1. Defective Construction or Composition

       The defective construction/composition provision of the LPLA

provides a remedy for harm caused by a product defect "due to a

mistake    in    the    manufacturing     process."             Stahl   v.    Novartis

Pharmaceuticals Corp., 283 F.3d 254, 263 (5th Cir. 2002)(citing

La.R.S.    §    2800.55).      Whether       a     product      deviated      from   the

manufacturer’s specifications or performance standards for the

product or from otherwise identical products manufactured by the

same manufacturer is an inquiry distinct from whether a product’s

                                         6
defect inheres in its design, such as where all units of the same

product model suffer from the same inherent flaw.                        See Brocato v.

DePuy Orotpaedics, Inc., No. 14-2607, 2015 WL 854150, at *3 (E.D.

La. Feb. 25, 2015).             If pursuing a construction/composition defect

theory, the plaintiff must show that, at the time the product left

the    manufacturer's           control,       it    deviated      materially   from     the

manufacturer's specifications or performance standards for the

product or from otherwise identical products manufactured by the

same manufacturer.           La. R.S. § 9:2800.55.            Or, in other words, the

plaintiff must show that the particular Sharkbite fitting(s) that

failed at the ACE Hotel either did not meet identified performance

standards       or    specifications,           or    that    it    deviated    from     the

construction         or    composition         of    identical      Sharkbite    fittings

manufactured by RWC (that some manufacturing defect resulted in

anomalous composition of the particular Sharkbite fitting used

when compared with other Sharkbite fittings manufactured by RWC).

By    failing    to       identify    the      manufacturer’s        specifications       or

performance       standards        for   Sharkbite        fittings,      or    failing    to

indicate    how      the    particular         Sharkbite      fitting(s)      that   failed

materially deviated from those standards, the plaintiff (or cross-

claimant)       fails      to    state     a    cause    of     action   for    defective

construction or composition under the LPLA.



                                                7
      2. Defective Design

      Under the LPLA, a product's design is unreasonably dangerous

if the plaintiff demonstrates that, at the time the product left

the manufacturer's control, "[t]here existed an alternative design

for the product that was capable of preventing the claimant's

damage and that the danger of the damage outweighed the burden on

the manufacturer of adopting the alternative design."              Watson v.

Bayer     Healthcare    Pharmaceuticals,   Inc.,   No.   13-212,    2013   WL

1558328, at *4 (E.D. La. April 11, 2013)(Feldman, J.)(quoting La.

R.S. § 9:2800.56)(citations omitted).         The LPLA "does not allow a

fact finder to presume an unreasonably dangerous design solely

from the fact that injury occurred."         McCarthy v. Danek Medical,

Inc., 65 F. Supp. 2d 410, 412 (E.D. La. 1999).

      3. Inadequate Warning

      “To successfully maintain a failure-to-warn claim under the

LPLA, a plaintiff must demonstrate that the product in question

has   a   potentially    damage-causing    characteristic   and    that    the

manufacturer failed to use reasonable care to provide an adequate

warning about this characteristic.” Stahl, 283 F.3d at 265-66; see

La. R.S. § 9:2800.57.




                                     8
     4. Breach of Express Warranty

     To maintain a breach of express warranty claim under the LPLA,

a plaintiff must show: “(1) the manufacturer made an express

warranty regarding the product, (2) the plaintiff was induced to

use the product because of that warranty, (3) the product failed

to conform to that express warranty, and (4) the plaintiff’s damage

was proximately caused because the express warranty was untrue.”

Caboni v. General Motors Corp., 278 F.3d 448, 452 (5th Cir. 2002).

An “express warranty” is

     a representation, statement of alleged fact or promise
     about a product or its nature, material or workmanship
     that represents [or] promises that the product or its
     nature, material or workmanship possesses specified
     characteristics or qualities or will meet a specified
     level of performance.
La. R.S. § 9:2800.53(6). It does not include a general opinion or

general praise. See id.      To state a claim for breach of express

warranty, the plaintiff must allege what was guaranteed by the

warranty and how the express warranty induced the claimant to use

the product.    See Flagg, 647 Fed.Appx. at 316 n.3 (citations

omitted).

                                    C.

     RWC moves to dismiss Liberty Mutual’s claim and BMCC’s cross-

claim,   alleging   that   the   Sharkbite   fitting   was   unreasonably


                                    9
dangerous in construction or composition.               RWC also moves to

dismiss BMCC’s cross-claim that the fitting failed to conform to

an express warranty.         At the pleading stage, the Court is mindful

that requiring a plaintiff to plead “extremely detailed factual

allegations to satisfy each element of a products liability action

under the LPLA creates a situation where a manufacturer will not

be   held    liable   for    defective    products   because   it    has   sole

possession of the necessary document to ultimately prove the

claim.” Flagg v. Stryker Corp., 647 Fed.Appx. 314, 317 (5th Cir.

2016).      Nevertheless,      RWC   identifies   deficiencies      with   these

claims, which may fall short of the plausibility threshold for

federal pleading standards.

1.    Construction/Composition Defect Theory

                                        a.
      As    against   pipe    fitting    manufacturer   RWC,   the   plaintiff

alleges that the Sharkbite coupling pipe fitting was designed,

manufactured, and sold into the stream of commerce in a defective

condition, which RWC knew or should have known could cause property

damage.     Paragraph 4(b) focuses on the construction/composition

defect theory, which RWC challenges as implausible; the complete

allegations are necessary for context:




                                        10
                                     4(a)
      Reliance is a manufacturer, as defined by Louisiana
      Revised Statute 9:2800.53(1), because it is in the
      business of manufacturing a product for placement into
      commerce;
                                     4(b)
      Reliance’s product (hereafter referred to as the
      “Sharkbite fitting”) was unreasonably dangerous in
      construction and/or composition because, at the time
      that the fitting left Reliance’s possession and control,
      it deviated in a material way from the manufacturer’s
      specifications or performance standards;
                                     4(c)
      In addition to the Sharkbite fitting being defective in
      construction or composition, it was unreasonably
      dangerous in design.      Specifically, the Sharkbite
      fitting was designed in a manner that the metallic
      composition allowed rapid corrosion and failure when
      exposed to water. At the time that the Sharkbite fitting
      left   Reliance’s  control,   there   existed  a   safer
      alternative design and/or different choice of material
      that was capable of preventing the plaintiff’s losses.
      The fitting’s defective design was a proximate cause of
      the plaintiff’s damage/loss[]; and


                                     4(d)
      The Sharkbite fitting was unreasonably dangerous because
      there was no warning that the fitting could not be
      installed in tension that exposure to chloride could
      cause it to prematurely fail or warning regarding
      insulating or wrapping the fitting with non-chlorine
      based insulation. The Sharkbite fitting was marketed as
      a fitting that was easy to install and would last
      indefinitely.   The fitting’s defective warning was a
      proximate cause of the plaintiff’s losses/damages.


RWC   contends   that    paragraph         4(b)     offers     only   conclusory

allegations   devoid    of   facts   as    to     how   the   Sharkbite   fitting

                                      11
deviated     from     RWC’s    manufacturing      specifications          or        other

identical products.          When read with the other paragraphs of the

complaint, Liberty Mutual counters that it sufficiently alleges

that   the   metallic      composition    of    the   Sharkbite         fitting      was

unreasonably dangerous in that it was made of a metal material

that allowed for rapid corrosion and thus failure when exposed to

water.       Absent    any    allegations      identifying     a       flaw    in    the

manufacturing process, or how the particular product deviated from

RWC’s specifications or other identical products, RWC contends

that Liberty Mutual’s allegations and argument support only the

plausibility    of     a   design   defect     theory,   not       a    construction

composition defect theory.          The Court agrees.

       Liberty Mutual offers nothing more than a single conclusory

allegation regarding the Sharkbite fitting’s allegedly defective

construction or composition.             This is insufficient to state a

plausible claim.       See Pellegrin v. C.R. Bard, No. 17-12473, 2018

WL 3046570, at *4 (E.D. La. June 20, 2018)(Vance, J.)(collecting

cases granting motions to dismiss construction/composition claims

where plaintiff failed to allege that the product deviated from

production standards or identical products).                   Liberty Mutual’s

contention that its design defect allegation -- that the metal

material used allowed for rapid corrosion when exposed to water -

- suffices to state a plausible construction/composition defect
                              12
claim reveals a misapprehension of the distinction between the

construction/composition             and   design     defect   theories       of   LPLA

recovery.     See Brocato v. DePuy Orthopaedics, Inc., No. 14-2607,

2015    WL   854150,      at   *4    (E.D.    La.    Feb.   25,    2015)(dismissing

construction/composition theory of recovery, but denying motion to

dismiss design defect theory of recovery, where the plaintiff

failed to articulate how the particular bone cement used in her

procedures either did not meet performance standards or that it

deviated from the construction or composition of identical bone

cements manufactured by the defendants). Liberty Mutual has failed

to allege that the particular metal used at the ACE Hotel either

did    not   meet    cited     performance        specifications     or    that    some

manufacturing defect resulted in an anomalous composition of the

particular fitting used when compared to other Sharkbite fittings

manufactured    by     RWC.         Because   the    plaintiff     advances    only   a

conclusory allegation in support of its defective construction or

composition claim, this claim fails to pass the plausibility

threshold required by Twombly and Iqbal and must be dismissed.

                                             b.

       RWC   moves   to    dismiss      BMCC’s      construction    or    composition

defect claim for the same reasons it seeks dismissal of Liberty

Mutual’s virtually identical claim.                  In its cross-claim against

                                             13
RWC, BMCC adopts the plaintiff’s allegations against RWC and

alleges, like Liberty Mutual:

                                42.
     Pursuant to Louisiana Revised Statute 9:2800.53(1), RWC
     is a manufacturer by definition, because it is in the
     business of manufacturing a product for placement into
     trade or commerce.
                                43.
     RWC manufactured plumbing fittings called Sharkbite
     Push-Fit Connection System (“Sharkbite fittings”).
                                44.
     The Sharkbite fittings were unreasonably dangerous in
     construction and/or composition because, at the time
     that the Sharkbite fittings left RWC’s possession and
     control, the Sharkbite fittings deviated in a material
     way from RWC’s specifications and/or performance
     standards.    Specifically, the Sharkbite fittings’
     metallic composition was not in compliance with the
     specifications and/or industry standards. The Sharkbite
     fittings’ improper metallic compound caused rapid
     corrosion and failure after it was installed.       The
     alleged damages and losses were proximately caused
     because the Sharkbite fittings were unreasonably
     dangerous in construction and/or composition.
                                45.
     The Sharkbite fittings were unreasonably dangerous in
     design at the time that the Sharkbite fittings left RWC’s
     possession and control.     Specifically, the Sharkbite
     fittings were designed in a manner that the metallic
     composition allowed rapid corrosion and failure when
     exposed to normal installation conditions. At the time
     that the Sharkbite fittings left RWC’s control, there
     existed an alternative design for the Sharkbite fittings
     that was capable of preventing the alleged damages. The
     Sharkbite fittings’ defective design was a proximate
     cause of any alleged damages or losses.



                                14
       BMCC’s     construction/composition               defect     claim     must     be

dismissed for the same reasons articulated above; in the same

conclusory fashion as Liberty Mutual, BMCC alleges in conclusory

fashion     without     supporting      facts     that    the     Sharkbite      fittings

deviated from RWC’s specification or industry standards.                             And,

like    Liberty       Mutual,    BMCC     advances       the    same    design    defect

allegations      in    support     of   its     attempt    to     state   a   plausible

defective construction or composition claim.                       BMCC’s conclusory

allegations      and    its     failure    to    articulate       how   the   Sharkbite

fittings deviated from production standards or how it deviated

from    the     construction      or    composition        of    identical    products

warrants      dismissal    of    its    construction       or     composition     defect

claim.      See Pelligrin, 2018 WL 3046570, at *4; see also Brocato,

2015 WL 854150, at *4.

       2.     Express Warranty Theory

       RWC also moves to dismiss BMCC’s cross-claim for breach of

express warranty.         BMCC alleges:

                                           46.
       The Sharkbite fittings were unreasonably dangerous
       because there was no warning that the Sharkbite
       fittings’ design would cause the alleged damage and
       losses. Specifically, RWC failed to warn Bernhard MCC
       that the Sharkbite fittings required any specific
       installation instructions. The Sharkbite fittings were
       marketed as fittings that were easy to install and that
       would last indefinitely.    RWC’s failure to warn or
                                           15
     defective warning was a proximate cause of any alleged
     damages or losses.
                                       47.
     The Sharkbite fittings were unreasonably dangerous
     because the Sharkbite fittings did not conform to an
     express warranty made by RWC about the product, which
     induced Bernhard MCC to use the Sharkbite fittings.
     Specifically, RWC was aware of the intended applications
     of the Sharkbite fittings at the CE Hotel, and RWC made
     an express warranty to Bernhard MCC that the intended
     applications at the ACE Hotel were approved by RWC. The
     alleged damages and losses were proximately caused
     because RWC’s express warranty to Bernhard MCC was
     untrue.
                                       48.
     As a direct and proximate cause of the defective
     construction and/or composition, defective design,
     failure to warn, and/or the express warranty of RWC,
     Bernhard MCC removed and replaced all Sharkbite fittings
     at the ACE Hotel, incurring costs in the amount of
     $45,961, including labor and materials, plus interest.



     RWC contends that BMCC fails to allege specific promises or

representations allegedly made by RWC, that BMCC fails to allege

any facts suggesting where a warranty originated, or who or how it

was conveyed to BMCC, and that BMCC’s allegations that the fittings

were marketed as “easy to install and that would last indefinitely”

are insufficient to plead a plausible claim for breach of express

warranty.   The Court agrees.

     The LPLA defines “express warranty” as “a representation,

statement   of   alleged   fact   or    promise   about   a   product...that

                                       16
represents,          affirms    or    promises     that    the     product...possesses

specified characteristics or qualities or will meet a specified

level of performance.               La.R.S. 9:2800.53(6)(adding that “general

opinion[s]” or “general praise” of a product do not qualify as

express warranties).

        BMCC    alleges,       in    conclusory    fashion,        that   the    Sharkbite

fittings       did    not   conform      to   an   express    warranty,         which   BMCC

suggests was “that the intended applications at the ACE Hotel were

approved by RWC” and that the fittings “were easy to install and

would     last        indefinitely.”           These      conclusory       and     generic

allegations fail to specify the promise or representation made by

RWC.     BMCC alleges only that the fittings were marketed as “easy

to install and...would last indefinitely.”                    Like generic promises

or   opinions        that   a       product   is   “safe     and    effective,”         these

allegations fail to qualify as express warranties.                              See, e.g.,

Pelligrin, 2018 WL 3046570, at *5-6 (granting motion to dismiss

breach of express warranty claim where the plaintiff failed to

specify the content of the defendants’ representations other than

the plaintiff’s vague suggestion that the defendants represented

that the product was safe and free of “dangerous side effects.”).

Absent allegations suggesting what was guaranteed in relation to

the claims of the failure of the pipe fitting, or some facts

alleging how the express warranty induced BMCC to use the fittings,
                                17
BMCC’s cross-claim based on breach of express warranty fails to

state a plausible claim for relief.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the partial motions to dismiss are GRANTED. Liberty Mutual’s claim

for construction or composition defect is hereby dismissed and

BMCC’s cross-claims for construction or composition defect and

breach of express warranty are likewise dismissed. 3

                    New Orleans, Louisiana, April 10, 2019



                              _____________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




3
 Both Liberty Mutual and BMCC suggest that the Court should permit
amendment to satisfy the pleading standards for any claims
dismissed.   Neither party offered an actual motion for leave
accompanied by a proposed amended complaint (or proposed amended
allegations for the claims challenged by RWC) to demonstrate that
any such proposed amendment would not be futile.
                                18
